DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-15 are pending in this application.  
	Claim 1 is currently amended.


Response to Arguments
Applicant’s arguments, see Remarks, filed 12/27/2021, with respect to the 35 U.S.C 103 rejection of claim(s) 1-5, 7-9, 11, 12 and 15 as being unpatentable over Yu (US PG. Pub. 2016/0191980 A1) in view of Bock (US PG. Pub. 2017/0140144 A1) and the 35 U.S.C rejection of claim(s) 6, 10, 13 and 14 under Yu (US PG. Pub. 2016/0191980 A1) in view of Bock (US PG. Pub. 2017/0140144 A1); and further in view of Treue (US PG. Pub. 2018/019164 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under Oshima (US PG. Pub. 2010/0069088 A1).

With regards to independent claims 1 and similar independent claim 8, the applicant specifically argues on pages 8-11 of the remarks that based on the now amended claim 1 “YU does not describe that the short-range communication module 314 is set such that it transmits information including information about the position of the mobile terminal 100. As a result, YU does not describe or suggest the following feature of the present invention: "a setting unit configured to set the Bluetooth advertiser device to include, into the advertising information, the acquired position information of the Bluetooth advertiser device, wherein the communication unit transmits the advertising information including the acquired position information of the Bluetooth advertiser device". [Additionally] Bock does not cure the deficiencies of Yu. In Bock, paragraphs [0053]- [0054], Bock describes that a mobile device displays an advertisement based on a user’s location. Bock further describes in these paragraphs that a system uploads relevant information regarding the user’s location. However, Bock neither describes a configuration of setting the mobile device to include, into advertising information which is compliant with Bluetooth standard, the relevant information regarding the user’s location nor a configuration of transmitting the advertising information which is compliant with Bluetooth standard and includes the relevant information regarding the user’s location. It is further to be noted that Bock fails to describe that an apparatus other than the mobile device uses the advertising information which is compliant with Bluetooth standard and includes the relevant information regarding the user’s location in order to acquire position information of the other apparatus itself. Thus, it can be said that Bock does not describe the claimed feature of the subject application of 
“a setting unit configured to set the Bluetooth advertiser device to include, into the advertising information, the acquired position information of the Bluetooth advertiser device,
wherein the communication unit transmits the advertising information including the acquired position information of the Bluetooth advertiser device, and
wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring position information of the Bluetooth scanner device.”.

Here, the Examiner respectfully agrees. 

However the newly added prior art of Oshima (US PG. Pub. 2010/0069008 A1) teaches the amended limitation of claim 1 as follows:
As taught in Sect. [0146] lines 1-7 of the Oshima reference, a print control unit 206 of the mobile terminal device 200 as a setting unit sets the print setting screen X1 with settings of the stored function setting information stored illustrated in Fig. 18. The stored function setting information includes the physical location information indicating the current location of the mobile terminal device 200 (i.e. Bluetooth advertiser device) as contained in the history information stored in the data storage unit 203 (YES at Step S62)., See Fig. 18 of Oshima below.


    PNG
    media_image1.png
    262
    610
    media_image1.png
    Greyscale

	Next, Oshima teaches in Sect. [0155] when the print control unit 206 of the mobile terminal device 200 receives the connection-control response data from the MFP 100 via the Bluetooth communication unit 202 (Step S32), the location acquiring unit 220 of the mobile terminal device 200 acquires information about a current location (Step S81) and transmits the print control data (see FIG. 6) with location information to the MFP 100 via the Bluetooth communication unit 202 (Step S33: the processing-request transmitting unit).).

	Lastly, Oshima teaches in Sect. [0153], The mobile terminal device 200 includes a location acquiring unit 220. The mobile terminal device 200 that causes the location acquiring unit 220 to acquire the physical location information indicating a current position of the mobile terminal device 200. More particularly, the location acquiring unit 220 validates an item "copy detection" contained in the function setting information when the mobile terminal device 200 is in a place corresponding to an organization to which the user belongs, and invalidates the item "copy detection" contained in the function setting information when the mobile terminal device 200 is out of the place corresponding to the organization to which the user belongs.

	Thus, as described above, the newly added prior art of Oshima teaches the required limitations as of claim 1 as amended and argued above and also as described below in the updated office action. 

5.	With regard to independent claim 9 and similar independent claim 15, applicant, continues to argue on pages 11-13 of the Remarks that the prior art of Yu in view of Bock fails to teach the following limitation: 
“wherein the second acquisition unit acquires the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.” 

Here, the Examiner respectfully agrees. 

However, the newly added prior art of Oshima now teaches the following limitation as follows:

In Fig. 17 and described in Sect. [0145], Oshima teaches upon receiving the function setting information from the MFP 100 via the Bluetooth communication unit 202 (Step S4), the print control unit 206 of the mobile terminal device 200 controls the identification-information acquiring unit 210 functioning as the GPS to acquire the physical location information of the mobile terminal device 200 (Step S61). When the identification-information acquiring unit 210 acquires the physical location information of 

Thus, as described in Sect. [0145] the following limitation of claims 9 and 15 are directly taught as required which is described below in the updated office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the apparatus" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1-5, 7-9, 11, 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG. Pub. 2016/0191980 A1) in view of Oshima (US PG. Pub. 2010/0069008 A1).

Referring to Claim 1, Yu teaches a Bluetooth advertiser device (See Yu, Fig. 3, Mobile Terminal 300, Sect. [0093], [0103], [0110], the mobile terminal 300 includes a short-range communication module 314 and an output unit 350; the short-range communication module 314 facilitates relatively short-range communications and networking technologies commonly referred to as Bluetooth.TM and output unit 350 generates output relevant to the senses of sight, hearing, and touch including the display 351, an audio output module 352, an alarm unit 353, a haptic module 354, and a projector module 355.) that executes communication with a Bluetooth scanner (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540, Sect. [0190]-[0191], [0200]-[0201], The remote controller 500 can transmit user input to the user input interface 450 using Bluetooth from signal output from the user input interface 350 and display the received signal or output the same as audio or vibration… the OSD generator 540 can generate OSD data automatically or according to user input for display on the screen of an output unit in the form of an image or text on the basis of a control signal of a user input interface, and/or generate a caption of a broadcast image or data for displaying EPG based broadcast information.), the apparatus comprising: 
at least one processor (See Yu, Fig. 3, Controller 380) causing the Bluetooth advertiser device to act as (See Yu, Fig. 3, Sect. [0137], controller 380 operation):
(See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) configured to transmit advertising information based on Bluetooth standard (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages… wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.);
an acquisition unit (See Yu, Fig. 3, Position Location Module 315) configured to acquire position information of the Bluetooth advertiser device (See Yu, Fig. 3, Sect. [0104] lines 1-2, The position-location module 315 identifies/obtains the location of the mobile terminal 100, this module can be implemented with a global positioning system (GPS) module.  The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information.  Location information and time information are calculated using three satellites, and errors of the calculated location position and one or more time information are then amended (or corrected) using another satellite.  In addition, the GPS module 315 is able to calculate speed information by continuously calculating a real-time current location.).	

	Yu fails to explicitly teach
	a setting unit configured to set the Bluetooth advertiser device to include, into the advertising information, the acquired position information of the Bluetooth advertiser device,
	wherein the communication unit transmits the advertising information including the acquired position information of the Bluetooth advertiser device, and
	wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring position information of the Bluetooth scanner device.

	However, Oshima teaches
	
a setting unit (See Oshima, Fig. 3, Print Control Unit 206) configured to set the Bluetooth advertiser device to include, into the advertisement information, the acquired position information of the Bluetooth advertiser device (See Oshima, Fig. 18, Sect. [0146] lines 1-7, When the function setting information corresponding to the physical location information indicating the current location of the mobile terminal device 200 is contained in the history information stored in the data storage unit 203 (YES at Step S62), the print control unit 206 of the mobile terminal device 200 sets and updates the print setting screen X1 with settings of the stored function setting information stored (see FIG. 18)),
	wherein the communication unit transmits the advertising information including the acquired position information of the Bluetooth advertiser device (See Oshima, Sect. [0155], When the print control unit 206 of the mobile terminal device 200 receives the connection-control response data from the MFP 100 via the Bluetooth communication unit 202 (Step S32), the location acquiring unit 220 of the mobile terminal device 200 acquires information about a current location (Step S81). Then, the mobile terminal device 200 compares the current location with data shown in FIG. 19, and determines whether data output is valid at the current location (Step S82). When the output is valid (YES at Step S82), the mobile terminal device 200 transmits the print control data (see FIG. 6) to the MFP 100 via the Bluetooth communication unit 202 (Step S33: the processing-request transmitting unit).), and
	wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring position information of the Bluetooth scanner device (See Oshima, Sect. [0153], The mobile terminal device 200 includes a location acquiring unit 220. The mobile terminal device 200 that causes the location acquiring unit 220 to acquire the physical location information indicating a current position of the mobile terminal device 200. More particularly, the location acquiring unit 220 validates an item "copy detection" contained in the function setting information when the mobile terminal device 200 is in a place corresponding to an organization to which the user belongs, and invalidates the item "copy detection" contained in the function setting information when the mobile terminal device 200 is out of the place corresponding to the organization to which the user belongs.)

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate a setting unit configured to set the Bluetooth advertiser device to include, into the advertising information, the acquired position information of the Bluetooth advertiser device, wherein the communication unit transmits the advertising information including the acquired position information of the Bluetooth advertiser device, and wherein the transmitted advertising information including the acquired position information of the Bluetooth advertiser device is received by the Bluetooth scanner device and used for acquiring position information of the Bluetooth scanner device.  The motivation for doing so would have been to provide a method of establishing a wireless communication in a mobile terminal device that establishes a wireless connection by a first communication unit when moved close to an information processing apparatus that performs an information processing, receives communication setting information for a second communication unit that is capable of enabling a wireless communication in a wider range than the first communication unit, and establishes a wireless communication by the second communication unit based on the communication setting information. The method includes: setting-item acquiring including the mobile terminal device receiving, from the information processing apparatus, a setting item relating to an information processing performed by the (See Sect. [0011] of the Oshima reference).  Therefore, it would have been obvious to combine Yu and Oshima to obtain the invention as specified in claim 1.

Referring to Claim 2, the combination of Yu in view Oshima teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the acquisition unit acquires the position information by a global positioning system (GPS) (See Yu, Fig. 3, GPS, Sect. [0104], The position-location module 315 identifies or otherwise obtains the location of the mobile terminal 100 using its implemented global positioning system (GPS) module.).

Referring to Claim 3, the combination of Yu in view Oshima teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the acquisition unit acquires the position information based on information regarding an installation position of the apparatus that is registered in the apparatus (See Yu, Fig. 3, Sect. [0104], [0233], The position-location module 315 acquires position location information of the mobile terminal 100, using an implemented global positioning system (GPS) module application, the GPS module 315 is able to calculate speed information by continuously calculating a real-time current location…An application can use a service via a Luna-service bus.  A service can be newly registered via a bus and the application can detect and use a desired service (i.e. GPS)).

Referring to Claim 4, the combination of Yu in view Oshima teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein, in a case where the communication unit (See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) receives request information requesting the position information (See Yu, Fig. 3, Broadcast Receiving Module 311, Sect. [0095], The broadcast receiving module 311 receives a broadcast signal and/or broadcast associated information from an external broadcast managing server via a broadcast channel.  The broadcast channel can include a satellite channel and a terrestrial channel.  At least two broadcast receiving modules 311 can be provided in the mobile terminal 300 to facilitate simultaneous reception of at least two broadcast channels or broadcast channel switching), the communication unit transmits advertising information including the position information (See Yu, Fig. 3, Sect. [0104] lines 1-10, The position-location module 315 acquires the location of the mobile terminal 100 using an implemented global positioning system (GPS) module.  The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information), and in a case where the communication unit does not receive the request information, the communication (See Yu, Sect. [0096] lines 1-8, The broadcast managing server is generally a server which generates and transmits a broadcast signal and/or broadcast associated information or a server which is provided with a previously generated broadcast signal and/or broadcast associated information and then transmits the provided signal or information to a terminal.).

Referring to Claim 5, the combination of Yu in view Oshima teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), 	
wherein the acquisition unit further acquires elevation information of the apparatus (See Yu, Sect. [0104] lines 5-10, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information.), and 
wherein the communication unit transmits advertising information including the acquired position information and elevation information (See Yu, Sect. [0056] lines 1-5 and Sect. [0104] lines 5-13, The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information.  Location information and time information are calculated using three satellites, and errors of the calculated location position and one or more time information are then amended (or corrected) using another satellite.…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server).

Referring to Claim 7, the combination of Yu in view Oshima teaches the Bluetooth advertiser device according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300), wherein the communication unit executes communication that is based on the Bluetooth standard (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.); and
the setting unit (See Yu, Fig. 3, Sensing Unit 340) includes the acquired position information of the Bluetooth advertiser device in a payload of the advertising information (See Yu, Sect. [0109], The sensing unit 340 provides sensing signals for controlling operations of the mobile terminal 300 using status measurements of various aspects of the mobile terminal.  For instance, the sensing unit 340 can detect an open/closed status of the mobile terminal 100, the relative positioning of components (e.g., a display and keypad) of the mobile terminal 300, a change of position (or location) of the mobile terminal 300 or a component of the mobile terminal 300, a presence or absence of user contact with the mobile terminal 300, and an orientation or acceleration/deceleration of the mobile terminal 300.  As an 
example, a mobile terminal 300 configured as a slide-type mobile terminal is 
considered.  In this configuration, the sensing unit 340 can sense whether a 
sliding portion of the mobile terminal is open or closed.  According to other examples, the sensing unit 340 senses the presence or absence of power provided by the power supply unit 390, and the presence or absence of a coupling or other connection between the interface unit 370 and an external device.  According to one embodiment, the sensing unit 340 can include a proximity sensor 341.).

Referring to Claim 8, the structural elements of apparatus claim 1 perform all of the steps of method claim 8.  Thus, claim 8 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 9, Yu teaches an Bluetooth scanner device (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540, Sect. [0190]-[0191], [0200]-[0201], The remote controller 500 can transmit user input to the user input interface 450 using Bluetooth from signal output from the user input interface 350 and display the received signal or output the same as audio or vibration… the OSD generator 540 can generate OSD data automatically or according to user input for display on the screen of an output unit in the form of an image or text on the basis of a control signal of a user input interface, and/or generate a caption of a broadcast image or data for displaying EPG based broadcast information.) that executes communication with a Bluetooth advertiser device (See Yu, Fig. 3, Sect. [0093], [0103], [0110] With reference to Fig. 3 the mobile terminal 300 includes a short-range communication module 314 and an output unit 350; the short-range communication module 314 facilitates relatively short-range communications and networking technologies commonly referred to as Bluetooth.TM and output unit 350 generates output relevant to the senses of sight, hearing, and touch including the display 351, an audio output module 352, an alarm unit 353, a haptic module 354, and a projector module 355.), the Bluetooth scanner device (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540) comprising: 
at least one processor (See Yu, Fig. 3, Controller 380) causing the Bluetooth scanner device (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540 to act as (See Yu, Fig. 3, Sect. [0137], controller 380 operation):
a communication unit (See Yu, Fig. 3, The wireless communication unit 310 with embodied modules) configured to receive advertising information based on Bluetooth standard transmitted from the Bluetooth advertiser device (See Yu, Fig. 3, Sect. [0100], [0103] The mobile communication module 312 transmits/receives wireless signals to/from one or more network entities (e.g., a base station, an external terminal, and/or a server) via a mobile network such as GSM (Global System for Mobile communications), CDMA (Code Division Multiple Access), or WCDMA (Wideband CDMA).  Such wireless signals can carry audio, video, and data according to text/multimedia messages…wherein, the transmitted network entities uses the short-range communication module 314 which facilitates relatively short-range communications using Bluetooth.TM.  and ZigBee.TM, etc.);
an obtaining unit (See Yu, Fig. 3, Interface Unit 370) configured to obtain position information of the Bluetooth advertiser device included in the received advertising information (See Yu, Interface Unit 370, Sect. [0130] and  [0109] lines 14-20, The interface unit 370 can be implemented to couple the mobile terminal 100 with external devices.  The interface unit 370 receives data from the external devices or is supplied with power and then transfers the data or power to the respective elements of the mobile terminal 300 or enables data within the mobile terminal 300 to be transferred to the external devices…According to other examples, the sensing unit 340 senses the presence or absence of power provided by the power supply unit 390, and the presence or absence of a coupling or other connection between the interface unit 370 and an external device.),
a first acquisition unit (See Yu, Fig. 3, Position Location Module 315) configured to acquire information regarding an angle between the Bluetooth advertiser device and the Bluetooth scanner device, based on the received advertising information (See Yu, Sect. [0056] lines 1-5 and Sect. [0104] lines 1-10, The position-location module 315 acquires location positioning information of the mobile terminal 100 based on an implemented global positioning system (GPS) module. The GPS module 315 is able to precisely calculate current 3-dimensional position information based on at least longitude, latitude or altitude and direction (or orientation) by calculating distance information and precise time information from at least three satellites and then applying triangulation to the calculated information…the wired or wireless network can refer to various pairing method, standard telecommunication network protocol methods supported for transmitting and receiving data between the digital devices or between digital device and external server).

Yu fails to explicitly teach
a second acquisition unit configured to acquire position information of the Bluetooth scanner device, 
wherein the second acquisition unit acquires the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device.

However, Oshima teaches
a second acquisition unit (See Oshima, Fig. 15, Identification-Information Acquiring Unit 210) configured to acquire position information of the Bluetooth scanner device (See Oshima, Sect. [0128], The identification-information acquiring unit 210 acquires at least one type of identification information such as model information of the MFP 100, an apparatus ID unique to the MFP 100, information about a location where the MFP 100 is placed, physical location information indicating a physical location of the mobile terminal device 200, information about user's preference (e.g., a user ID, a belonging group, a post in an office, or information about print frequency), and information about charge (e.g., user identification information and charged price information).), 
wherein the second acquisition unit acquires the position information of the Bluetooth scanner device based on the obtained position information of the Bluetooth advertiser device and the acquired information regarding the angle between the Bluetooth advertiser device and the Bluetooth scanner device (See Oshima, Fig. 17, Sect. [0145], As shown in FIG. 17, upon receiving the function setting information from the MFP 100 via the Bluetooth communication unit 202 (Step S4), the print control unit 206 of the mobile terminal device 200 controls the identification-information acquiring unit 210 functioning as the GPS to acquire the physical location information of the mobile terminal device 200 (Step S61). When the identification-information acquiring unit 210 acquires the physical location information of the mobile terminal device 200, the print control unit 206 of the mobile terminal device 200 determines whether there is the function setting information corresponding to the same location information as the physical location information indicating a current location of the mobile terminal device 200 in the history information stored in the data storage unit 203 as shown in FIG. 18 (Step S62)).


(See Sect. [0011] of the Oshima reference).  Therefore, it would have been obvious to combine Yu and Oshima to obtain the invention as specified in claim 9.

Referring to Claim 11, the combination of Yu in view Oshima teaches the Bluetooth scanner device according to claim 9 (See Yu, Fig. 5, Remote Controller 500 with OSD generator 540), wherein the communication unit transmits request information requesting position information of the Bluetooth advertiser device (See Yu, Fig. 3, Broadcast Reception Module 311, Sect. [0095], The broadcast receiving module 311 receives a broadcast signal and/or broadcast associated information from an external broadcast managing server via a broadcast channel.  The broadcast channel can include a satellite channel and a terrestrial channel.  At least two broadcast receiving modules 311 can be provided in the mobile terminal 300 to facilitate simultaneous reception of at least two broadcast channels or broadcast channel switching.).

Referring to Claim 12, the combination of Yu in view Oshima teaches the Bluetooth advertiser device according to claim 9 ((See Yu, Fig. 5, Remote Controller 500 with OSD generator 540), the at least one processor (See Yu, Fig. 3, Controller 380, See Yu, Fig. 3, Sect. [0137]), further causing the Bluetooth scanner device to act as a display control unit (See Yu, Fig. 3, Output Unit 350) configured to display, on a display unit (See Yu, Sect. [0110], output unit 350 includes a display 351 for display), a guidance screen indicating a position of the Bluetooth scanner device (See Yu, Fig. 3, Display 351, Sect. [0111], The display 351 is typically implemented to visually display (output) information associated with the mobile terminal 300.  For instance, if the mobile terminal is operating in a phone call mode, the display will generally provide a user interface (UI) or graphical user interface (GUI) which includes information associated with placing, conducting, and terminating a phone call.  As another example, if the mobile terminal 300 is in a video call mode or a photographing mode, the display 351 can additionally or alternatively display images which are associated with these modes, the UI or the GUI.).

Yu fails to explicitly teach 
using the position information of the Bluetooth scanner device that has been acquired by the second acquisition unit.

However, Oshima teaches 
using the position information of the Bluetooth scanner device that has been acquired by the second acquisition unit (See Oshima, Sect. [0128], The identification-information acquiring unit 210 acquires at least one type of identification information such as model information of the MFP 100, an apparatus ID unique to the MFP 100, information about a location where the MFP 100 is placed, physical location information indicating a physical location of the mobile terminal device 200, information about user's preference (e.g., a user ID, a belonging group, a post in an office, or information about print frequency), and information about charge (e.g., user identification information and charged price information).).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate using the position information of the Bluetooth scanner device that has been acquired by the second acquisition unit.  The (See Sect. [0011] of the Oshima reference).  Therefore, it would have been obvious to combine Yu and Oshima to obtain the invention as specified in claim 12.

	Referring to Claim 15, the structural elements of apparatus claim 9 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 9.	

14.	Claims 6, 10, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US PG. Pub. 2016/0191980 A1) in view of Oshima (US PG. Pub. 2010/0069008 A1); and further in view of Treue (US PG. Pub. 2018/019164 A1).

Referring to Claim 6, the combination of Yu in view of Oshima teaches the apparatus according to claim 1 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300).

The combination of Yu and Oshima fails to explicitly teach wherein the communication unit includes a plurality of antennas that transmits advertising information.

However, Treue teaches wherein the communication unit includes a plurality of antennas that transmits advertising information (See Treue, Fig. 10, Antenna 8a-8c, Sect. [0124], FIG. 10 shows the antenna 8 within the wireless communication device 1, wherein the antenna 8 is an inverted-F-antenna 8 and comprises a first antenna element 8a, a second antenna element 8b, and a third antenna element 8c, where a first end of the second antenna element 8b is arranged at one end of 
the first antenna element 8a and is connected thereto, and where a second end of the second antenna element 8c is connected to a ground plane 8d, and a third 
antenna element 8c which is spaced at a specific distance apart from the second 
antenna element 8b and connected to the first antenna element 8a.  The third antenna element 8c may be connected to a feeding unit 8e, where the feeding unit 8e is configured to provide a current to the antenna 8 via the third antenna element 8c.).

(See Sect. [0005]-[0006] of the Treue reference).  Therefore, it would have been obvious to combine Yu with Oshima and Treue to obtain the invention as specified in claim 6.

Referring to Claim 10, the combination of Yu in view of Bock teaches the apparatus according to claim 9 (See Yu, Fig. 3, Sect. [0093], mobile terminal 300).

The combination of Yu and Oshima fails to explicitly teach wherein the second acquisition unit acquires the position information of the apparatus further using information regarding radio field intensity of the received advertising information.

However, Treue teaches wherein the second acquisition unit acquires the position information of the apparatus further using information regarding radio field (See Treue, Sect. [0009], The wireless communication device may receive packet information via wireless communication unit and the radio-frequency antenna (i.e. radio field intensity).  The packet may be transmitted to the wireless communication unit by using the second communication protocol, e.g. Bluetooth Low Energy or Bluetooth.  The wireless communication unit may then transmit the packet to the second processing unit which is configured to communicate with the external device by using the second communication protocol.  The second processing unit may then process the packet and during the processing or when received the packet the event signal may then be transmitted to the first processing unit.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the second acquisition unit acquires the position information of the apparatus further using information regarding radio field intensity of the received advertising information. The motivation for doing so would have been to provide an improved audio quality by avoiding loss of communication packets during a real time communication of multiple protocols with the same or approximately the same carrier frequency via a single radio-frequency antenna in a wireless communication device and provide a compact wireless communication device configured to communicate multiple protocols with a single radio-frequency antenna while being able to stream stereo audio packets wirelessly between the wireless communication device and multiple external devices, such as a mobile telephone (or a smart phone), a tablet, or an intermediate streaming device (See Sect. 

Referring to Claim 13, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 13 is rejected for the same reasons discussed in the rejection of claim 6.

Referring to Claim 14, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 14 is rejected for the same reasons discussed in the rejection of claim 7.

Cited Art
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Anderson et al. (US PG. Pub. 2012/0190386 A1) discloses a system, method, service and wireless location-establishing device are disclosed, which locates its position by a plurality of means, including GPS satellite interrogation and triangulation. Alternative methods of location establishment include triangulating location data from nearby location-established objects such as WiFi or cell site towers, as well as from other present Invention location establishing devices ("Survey Eggs"). Once location has been established, the device can transmit and receive a variety of data based upon location, profile, and other factors, facilitating novel interactions and transactions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677